              Case 3:19-cv-05244-RSM Document 10 Filed 09/02/20 Page 1 of 2



 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
      TASI Q. CADIZ,                                    CASE NO. C19-5244 RSM
 9
                     Plaintiff,                         ORDER TO SHOW CAUSE
10
              v.
11
      MULTICARE HEALTH SYSTEM,
12
                     Defendant.
13

14          This case was reassigned to the Undersigned on August 31, 2020, Dkt. #9, and is before

15   the Court sua sponte.

16          Plaintiff sought leave to proceed in forma pauperis and submitted a proposed complaint

17   on April 1, 2019. Dkt. #1. On April 19, 2019, United States District Judge Ronald B. Leighton

18   entered an order denying leave to proceed in forma pauperis due to the inadequacies of Plaintiff’s

19   proposed complaint. Dkt. #5. Judge Leighton ordered Plaintiff to pay the necessary filing fee or

20   submit an amended complaint for review within 21 days of his order and warned that the matter

21   would be dismissed if Plaintiff missed the deadline. Id. Judge Leighton’s order, accordingly,

22   required Plaintiff to file an amended complaint, or pay the filing fee, no later than May 10, 2019.

23          On May 13, 2019, Plaintiff signed and filed a proposed amended complaint. Dkt. #6.

24   Plaintiff did not seek relief from the Court’s May 10, 2019 deadline. Plaintiff filed a second

     ORDER – 1
               Case 3:19-cv-05244-RSM Document 10 Filed 09/02/20 Page 2 of 2



 1   proposed amended complaint on May 29, 2019. Dkt. #7. As with the first, Plaintiff’s second

 2   proposed amended complaint did not seek relief from the Court’s May 10, 2019 deadline. On

 3   June 24, 2019, Plaintiff filed notice with the Court that his address had changed. Dkt. #8. No

 4   further action has occurred.

 5          Plaintiff’s two proposed amended complaints were filed after the deadline set by

 6   Judge Leighton. Accordingly, no later than fourteen (14) days from the date of this Order,
 7   Plaintiff shall SHOW CAUSE why this case should not be dismissed for failure to comply with
 8   the Court’s earlier order. Failure to timely respond to this Order will result in the immediate
 9   dismissal of this action.
10          Dated this 2nd day of September, 2020.
11

12

13
                                                 RICARDO S. MARTINEZ
14                                               CHIEF UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

     ORDER – 2
